Citation Nr: 0404253	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, manifested by spondylolysis and 
spondylolisthesis in the lumbar spine and mechanical low back 
pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 28, 1996 to 
March 29, 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in June 2001, which determined that no new and material 
evidence had been received that would permit a reopening of a 
previously denied claim for service connection for (1) 
spondylolysis with mechanical low back pain; and (2) 
bilateral pes planus.  Appeal has been perfected with respect 
to the first issue.  

In March 2003, the veteran affirmatively waived his right to 
a personal hearing before a Veterans Law Judge of the Board, 
in connection with this appeal.


FINDINGS OF FACT

1.  In July 1996, the RO determined that the evidence of 
record to date did not warrant service connection for 
spondylolysis with mechanical low back pain.  The veteran was 
notified of that decision and of appellate rights and 
procedures, but took no further action on the claim until 
February 2001, when he petitioned the RO to reopen the claim. 

2.  Evidence submitted since July 1996, with regard to the 
issue of service connection for a low back disability, 
manifested by spondylolysis and spondylolisthesis in the 
lumbar spine and mechanical low back pain, does not bear 
directly and substantially upon the issue of service 
connection therefor as it is either cumulative or redundant 
of evidence previously submitted; and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The July 1996 RO decision, which concluded that evidence 
of record to date did not support a finding of service 
connection for spondylolysis with mechanical low back pain, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability, manifested by spondylolysis and spondylolisthesis 
in the lumbar spine and mechanical low back pain.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  Most recently, the VCAA 
was revised with the enactment of the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
The Board notes that the VCAA is, by statute, expressly 
inapplicable to claims to reopen based on new and material 
evidence.  Accordingly, no further discussion of the VCAA is 
warranted as to the issue of whether new and material 
evidence has been submitted in this case.  





  II.  New and Material Evidence

In February 2001, the veteran petitioned the RO to reopen the 
claim of service connection for a low back disability.  A 
June 2001 rating decision denied the petition on the grounds 
that no new and material evidence had been submitted to 
reopen the claim.  The veteran perfected an appeal to the 
Board.  

As for evidence required to reopen a previously denied claim, 
evidence submitted since the most recent final denial of the 
claim on any basis is the focus of review.  Evans v. Brown, 9 
Vet. App. 273 (1996).  A claim of entitlement to service 
connection for the veteran's low back disability, then 
characterized as spondylolysis with mechanical low back pain, 
was last before the RO in July 1996.  The RO reviewed all of 
the evidence and information of record at that time, and 
determined that the evidence did not support a finding of 
service connection.  The veteran was notified of this 
decision and of appellate rights and procedures, by a letter 
dated on July 8, 1996.  The veteran took no further action on 
this claim after the July 1996 decision until February 2001, 
when he filed a petition to reopen what appears to be the 
same claim.  Thus, the July 1996 decision is final.  
38 U.S.C.A. § 7105(c) (West 2002).  Accordingly, for the 
purposes of reopening the previously denied claim, evidence 
submitted since July 1996 is of concern for the Board.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  The Board notes that, while there has been a recent 
amendment to 38 C.F.R. § 3.156(a) during the appeal period, 
the amended version applies only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was filed prior 
to that date (in February 2001), the pre-amended version 
applies.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.

The evidence concerning the veteran's claimed back disability 
associated with the veteran's claims folder subsequent to 
July 1996 consists of the following. 

(1) Treatment records of Dr. J. S. M. (private orthopedist) 
dated from March 2001 to January 2003, indicating, 
significantly, that the veteran has persistent spondylolysis 
of the L5 vertebra, spina bifida occulta of the arch of L5, 
and spondylolisthesis of L5-S1; that he has reported 
persistent back pain; that he had been fitted with a back 
brace as a teenager; that lumbar X-rays looked "good" in 
December 2002; and that he reported pain in the left leg.

(2) A treatment report of Dr. E. K. (private orthopedist) 
dated in September 2001, indicating, among other things, that 
the veteran reported exacerbated pain upon physical activity, 
including job activities; that he has Grade I 
spondylolisthesis at L5-S1 with mild symptomatology; and that 
he was prescribed Celebrex for pain.

(3) Veteran's statement received in March 2002 (VA Form 9), 
in which he acknowledged that he had worn back braces as a 
young man, but stated his belief that in-service physical 
training/activity aggravated his back condition.  

All of the evidence received since July 1996, in sum, shows 
that the veteran recently was treated for back pain, and that 
he was diagnosed with spondylolysis at L5 and 
spondylolisthesis at L5-S1.  It further indicates that the 
veteran continues to maintain that, while he had a pre-
existing back condition, it became aggravated during active 
duty.  All of this evidence is new in the sense that it had 
not previously been associated with the claims folder.  
38 C.F.R. § 3.156(a).  

However, evidence submitted to support a claim to reopen 
cannot merely be new; it also must be material.  In order for 
the "new" evidence to also be "material," it, alone or in 
conjunction with "old" evidence, must be significant enough 
so that not considering it could result in an unfair decision 
on the merits of the claim.  More simply put, as applied to 
this claim, the "new" evidence, either on its own or with 
previously submitted evidence, must at minimum suggest some 
basis to support a finding of direct causal or etiological 
relationship between a back disorder and service, or 
aggravation of a pre-existing back disorder as a result of an 
incident or event in service.
  
Here, the fact that the veteran had spondylolisthesis and 
spondylolysis in the lumbar spine, as well as "some type of 
congenital variant of the posterior spinous process of L5," 
was before the RO when it rendered its July 1996 decision.  
See VA medical center X-ray report dated in June 1996; Dr. J. 
S. M.'s treatment report dated in April 1995.  The "new" 
evidence shows that the veteran recently was noted to still 
have spondylolysis and spondylolisthesis in the lumbar spine, 
and that he continues to experience back pain.  However, it 
still does not provide even a minimal basis favoring either a 
causal or etiological link between service and the claimed 
disability (or disabilities), or that any pre-existing back 
disorder became aggravated as a result of some event or 
incident during the one-month period between February and 
March 1996.  Accordingly, the "new" evidence does not bear 
directly and substantially upon the specific matter under 
consideration; is merely cumulative or redundant; and, by 
itself or in connection with evidence already in the file, is 
not so significant that it must be considered in order to 
fairly decide the claim.  

In view of the foregoing, the Board concludes that no new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for the claimed low back 
disability.    






ORDER

The veteran's claim of entitlement to service connection for 
a low back disability, manifested by spondylolisthesis and 
spondylolysis in the lumbar spine and mechanical low back 
pain, is not reopened.



                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



